Title: To George Washington from Major General Stirling, 26 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Elizabeth Town [N.J.] October 26th 1778
          
          I should before this time have attempted to Answer your Excellency’s letters of the 14th and 15th Inst. but was waiting in hopes of reduceing the Motions of the Enemy to some degree of Certainty; I belive it may be depended on that the present Embarkation will amount to at least 10000 Men, so large a detachment from their Army will render it impossible for them to keep above 5000 Men at New York, if they purpose to keep Rhode Island Also, and keep it they must, if their heavy Ships are to Winter in America. these troops must at least one half them be foreigners whom they dare not Venture out of their own lines as they know they are Univer[s]ally determined to desert, in this Scituation there is but little danger of their makeing any Considerable excursions out of their own Lines, and therefore no danger in divideing our Army. On an e[n]quiry into the State of Cartage & forrage I find it is absolutely Impracticable to Maintain the Army in flower & Grain in any Scituation on the East Side of Hudsons River; It will be as Absolutely Necessary to bring a great part of the Army nearer to the Scources of our bread & forrage. I would therefore advise that three or four Brigades be left in New England somewhere between Danbury and Hartford that a Suffecient Garrison be left at West point with one Brigade Hutted in the Neighbourhood to Cover it. the remainder of the Army I would bring into New Jersey, And would Cantoon them in the principal towns, Burlington, Trentown—Princetown, Brunswick, Raway, Elizabethtown—New Ark and Hackensaack, might each with some Hutting receive a Brigade and the remainder might [be] Hutted at the foot of the mountain at Scotch plains or Middlebrook. the Stores of the Army might then be very Safe either at Morris Town or Pluckhimen Or if your Excellency should think that by this plan the Troops would be extended too wide and be too much exposed, they might be Cantooned from New Ark to Brunswick and the Rest Hutted at the Scotch plains, or at Crane town a place in the Rear of Watsesson in a Gap of the Hills which is a Better Scituation than any other nearer the falls, that Gap and another to the Northward of it being 
            
            
            
            Secured would Cover the left flank & Rear of the Army. But on Account of Scituation and the Saving of Cartage I would prefer the foot of the hills near the Scotch plains for the Grand Camp. I do not Conceive it will be Necessary to detach any troops to Boston for I do not see the least probability of the Enemy’s makeing any Attempt on it, General Sullivans force in that quarter I think quite Suffecient.
          There is Nothing New from New york since my last; Nor has any thing worth mentioning passed the hook by the Report of yesterday Evening[.] I am your Excellencys most Humble Servant
          
            Stirling,
          
        